943 F.2d 49
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard W. ROSS, Jr., Plaintiff-Appellant,v.James R. TUERK, Defendant-Appellee,andAero Industries, Incorporated, Defendant.
No. 91-2082.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 9, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Joseph C. Howard, District Judge.  (CA-89-2487-JH)
Leonard W. Ross, Jr., appellant pro se.
James R. Tuerk, pro se.
D.Md.
TRANSFERRED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Leonard W. Ross, Jr. appeals from the district court's order dismissing his patent infringement suit for lack of venue.   Under 28 U.S.C. § 1295(a)(1), the Court of Appeals for the Federal Circuit has exclusive jurisdiction over appeals involving patent issues.   See also Marsh v. Austin-Fort Worth Coca-Cola Bottling Co., 744 F.2d 1077, 1080 (5th Cir.1984) ("Where the case involves only a patentee's claim that his patent has been infringed or when an alleged infringer sues for a declaration that a patent is invalid, the exclusive appellate jurisdiction of the Court of Appeals for the Federal Circuit can scarcely be questioned.").   However, under 28 U.S.C. § 1631 this Court may transfer a petition over which we have no jurisdiction "if it is in the interest of justice."   As we held in  Kopp v. Director, Office of Workers' Compensation Programs, 877 F.2d 307, 309 (4th Cir.1989), a "[c]laimant's mistake in filing for review in [this] circuit is just the type of good faith mistake that Congress intended 28 U.S.C. § 1631 to remedy."   Finding it to be in the interest of justice, we transfer this case to the United States Court of Appeals for the Federal Circuit.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
TRANSFERRED.